Title: From John Adams to Oliver Wolcott, Jr., 15 May 1800
From: Adams, John
To: Wolcott, Oliver, Jr.


				
					
					Philadelphia, May 15, 1800.
				
				

The President requests the several heads of Departments, to take the most prudent and economical arrangements, for the removal of the public offices, clerks, and papers, according to their own best judgment, as soon as may be convenient, in such manner that the public offices may be opened in the City of Washington for the despatch of business, by the 15th of June.
				
					
				
				
			